Citation Nr: 1041982	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to February 15, 2008, for 
the award of dependency benefits for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 until 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held at the RO in March 
2010.  


FINDINGS OF FACT

 1.  In September 1968, the Veteran filed an original 
compensation claim, VA Form 21-526; on the form he indicated that 
he was not married.  

2.  On December 23, 1969, the Veteran provided VA a copy of his 
marriage certificate, indicating that he married S.M.R. on June 
[redacted], 1969.

3  By rating action of June 2004, an increased evaluation was 
assigned for pes planus deformity bilaterally (previously rated 
as weak foot with slight pronation), bringing the combined total 
of the Veteran's service connected conditions to 30 percent, 
effective from February 26, 2004.

4.  A June 22, 2004 letter from VA notified the Veteran that 
because he now had a service-connected condition rated as 30% 
disabling or more, he "may be entitled to additional compensation 
for a spouse."  The notice letter included an enclosed copy of a 
Disability Award Attachment Important Information Form (VA Form 
21-8764).

5.  By rating action of October 2007, the 30 percent disability 
rating was continued for the service-connected pes planus 
deformity, bilaterally, and other claims for increase and service 
connection were denied.  

6.  A February 2008 Statement of the Case granted an increased 
rating, to 50 percent, for the service-connected pes planus 
deformity, bilaterally.

7.  A February 2008 letter from the RO noted that "[t]he 
information you sent us about your dependents wasn't complete.  
Before we can pay additional benefits for your dependent(s), send 
us the following: VA Form 21-686c, "Declaration of Status of 
Dependents."  The notice letter included an enclosed copy of a 
Disability Award Attachment Important Information Form (VA Form 
21-8764).

8.  The Veteran submitted a VA Form 21-686c, Declaration of 
Status of Dependents, listing his wife as his sole dependent and 
providing her Social Security number, which was received on 
February 15, 2008.

9.  In a March 2008 letter, the RO informed the Veteran that an 
increased amount of compensation had been approved based on the 
dependency of his spouse, which was received on February 15, 
2008.  The increased compensation payments were started on March 
1, 2008, the first day of the month after the effective date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 15, 
2008, for the award of dependency benefits for the Veteran's 
spouse, have not been met.  38 U.S.C.A. §§ 1115, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In the current case, the law is dispositive of the issue.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
The Board finds that such is the case as to the effective date 
issue here on appeal. The facts in this case, which involves the 
assignment of an effective date, are not in dispute.  Application 
of pertinent provisions of the law and regulations will determine 
the outcome.  Specifically, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the laws 
and regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  

Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility that 
any further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Because there is no 
indication that there exists any evidence which could be obtained 
which would have an effect on the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran). 

Factual Background

The Veteran's original compensation claim (VA Form 21-526), 
received in September 1968, did not indicate that he was married.  
However, on December 23, 1969, the Veteran provided a copy of his 
marriage certificate, indicating that he married S.M.R. on June 
[redacted], 1969.

A June 2004 rating decision increased the disability rating 
assigned for bilateral pes planus deformity, which had previously 
been rated as weak foot with slight pronation, bringing the 
combined total of the Veteran's service connected conditions to 
30 percent, effective from February 26, 2004.

A June 22, 2004 letter provided with the rating decision notified 
the Veteran that because he now had a service-connected condition 
rated as 30 percent disabling or more, he "may be entitled to 
additional compensation for a spouse."  The letter also informed 
the Veteran that he was being paid as a "single veteran with no 
dependents."  The notice letter included an enclosed copy of a 
Disability Award Attachment Important Information Form (VA Form 
21-8764); an Application for Vocational Rehabilitation (VA Form 
28-1900); an Appellate Rights Form (4107);  Important Information 
about Vocational Rehabilitation Benefits (VA Form 28-8890); and a 
Declaration of Status of Dependents (VA Form 21-686c).

The Veteran was notified of the RO's grant of a 50 percent 
disability rating in a letter issued to him by VA dated on 
February 11, 2008.  In that letter, the Veteran was specifically 
informed that "[t]he information you sent us about your 
dependents wasn't complete.  Before we can pay additional 
benefits for your dependent(s), send us the following: VA Form 
21-686c, "Declaration of Status of Dependents."  The notice 
letter included an enclosed copy of a Disability Award Attachment 
Important Information Form (VA Form 21-8764) and the Statement of 
the Case (SOC).

On February 15, 2008, a VA Form 21-686c, Declaration of Status of 
Dependents was received from the Veteran, reflecting that he was 
married to S.M.R. in June 1969 and included her Social Security 
number.  On that form, the Veteran indicated that he had received 
a "10% disability until 02/26/04 when it was increased to 30%.  
On 08/04/06, my disability was increased to 50% and I was unaware 
that I could claim my wife from 30% on."

In a letter from VA to the Veteran, dated on March 20, 2008, the 
Veteran was informed that increased benefits, based on the 
dependency status of the Veteran's spouse had been granted 
effective from March 1, 2008.  


[Continued on the next page]  
Analysis

The Veteran seeks an effective date prior to February 15, 2008, 
for additional compensation for his dependent spouse.  The 
Veteran believes that the correct effective date for the 
establishment of such benefits should be from February 26, 2004, 
when his disability rating was increased to 30 percent, by virtue 
of a June 2004 rating action, based on a claim received by VA on 
February 26, 2004.  

Veterans having a 30 percent or more service-connected condition 
may be entitled to additional compensation for a spouse.  38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the 
statute is "to defray the costs of supporting the veteran's ... 
dependents" when a service- connected disability is of a certain 
level hindering the veteran's employment abilities.  Sharp v. 
Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative 
No. 95-1054, at 19 (1978), U.S.Code Cong. & Admin.News 1978, p. 
3465.

Regarding an award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose, the effective date will be the 
latest of the following dates: (1) date of claim; (2) date the 
dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) date 
of commencement of the service member's award.  38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation for 
dependents is the date of the Veteran's marriage or 
birth/adoption of a child, if evidence of the event is received 
within a year of the event; otherwise, the date notice is 
received of the dependent's existence, if evidence is received 
within a year of notification of such rating action.  38 U.S.C.A. 
§ 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  

The earliest date that an additional award of compensation for a 
dependent spouse can occur is the first day of the calendar month 
following the month in which the award became effective.  38 
C.F.R. § 3.31.  

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant; 
and the social security number of the other person.  38 U.S.C.A. 
§ 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

In conjunction with the Veteran's contention that an effective 
date of February 26, 2004 is warranted, evidence on file does 
reflect that a copy of the Veteran's marriage certificate was on 
file, which was received by VA in December 1969, and indicated 
that the Veteran has been married to S.M.R. since June [redacted], 1969.

Initially, the Board notes that the effective date for the award 
of additional compensation cannot be the date of the Veteran's 
marriage in 1969, because the Veteran did not have a disability 
rating in effect at that time in excess of 30 percent.  38 C.F.R. 
§§ 3.4(b)(2) , 3.401(b)(1)(i).

The Court has held that the effective date for additional 
compensation for dependents shall be the same as the date of the 
rating decision giving rise to such entitlement, irrespective of 
any previous grant of 1115 benefits.  All that is required is 
that the proof of dependents be submitted within one year of the 
notice of rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 
276 (2009).  

As such, by virtue of a rating action issued on June 18, 2004, 
the Veteran initially met the basic eligibility requirements for 
the receipt of additional compensation for a dependent, based on 
the grant of a combined 30 percent disability rating, effective 
from February 26, 2004.  Under the provisions of 38 C.F.R. 
§ 3.401(b)(3), it is possible that an effective date of February 
26, 2004, could be assigned, based on the date of the qualifying 
disability rating.  See also 38 C.F.R. § 3.31.  However that date 
could only be assigned if evidence of dependency was received 
within a year of notification of the June 2004 rating action.  

The Veteran was notified of the RO's June 2004 rating decision in 
a letter issued to him by VA dated on June 22, 2004.  In that 
letter, the Veteran was specifically informed that because he now 
had a service connected condition rated as 30 percent disabling 
or more, he "may be entitled to additional compensation for a 
spouse."  The notice letter also indicated that the Veteran was 
being paid as a single person with no dependents.

The June 2004 notice letter included a copy of a: Disability 
Award Attachment Important Information Form (VA Form 21-8764).  
Information contained on VA Form 21-8764 includes a subsection 
entitled "HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR 
DEPENDENTS ?"  This subsection indicates that Veterans having 
a 30 percent or more service-connected condition may be entitled 
to additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become permanently 
incapable of self-support because of mental or physical defect.  
The additional benefit for a spouse is payable in a higher amount 
upon receipt of evidence establishing that the spouse is a 
patient in a nursing home or so disabled as to require the aid 
and attendance of another person.  VA Form 21-8764 also contains 
a directive indicating that if you have a disability rating of 30 
percent or more, you must promptly advise us (VA) of any change 
in the status of your dependents.  

The Veteran also received a VA Form 21-686c "Declaration of 
Status of Dependents."  The form noted that "[w]e need this 
information to determine marital status and eligibility for an 
additional allowance for dependents under 38 U.S.C. § 1115."  
The Veteran did not provide any information in response to these 
documents.

In February 2008, the evaluation of service-connected bilateral 
pes planus disability was increased to 50 percent, effective from 
August 4, 2006.  The Veteran was notified of the change by the RO 
in a February 2008 rating decision in a letter issued to him by 
VA dated on February 11, 2008.  In that letter, the Veteran was 
informed that "[t]he information you sent us about your 
dependents wasn't complete.  Before we can pay additional 
benefits for your dependent(s), send us the following: VA Form 
21-686c, "Declaration of Status of Dependents."  The notice 
letter included an enclosed copy of a Disability Award Attachment 
Important Information Form (VA Form 21-8764).

Unfortunately, the RO did not receive from the Veteran proof of 
dependency necessary for an award of additional compensation 
based on his dependent within a year of notification of the June 
2004 rating action.  In this regard, the Board acknowledges that 
the Veteran notified VA of his marital status in 1969.  However, 
the RO had no verification that his marriage was still ongoing 
several decades later, in 2004, when the disability rating 
increases were granted.  See Sharp v. Shinseki, 23 Vet. App. 267, 
276 (2009) (the status of dependents can be "ever changing").  
Although the Veteran has reported that the VA medical center was 
informed of his continuing marriage to S.M.R., he did not provide 
such information to the RO until years after its 2004 request for 
it.

Additionally, the Board notes that one of the essential pieces of 
information required for payment of additional compensation based 
on dependents was not provided until February 2008; namely, the 
Veteran's spouse's social security number.  Indeed, 38 C.F.R. §§ 
3.204 and 3.216 require that the social security number of the 
dependent be provided in order for additional compensation to be 
paid.  Nothing in the record prior to February 2008 provides the 
Veteran's spouse's social security number.  As such, the proper 
effective date for the award of dependency benefits for the 
Veteran's spouse is February 15, 2008.  

The Veteran has argued that a VA Form 21-686c was not included in 
the June 2004 letter, as the listing of the document in the 
enclosures section was written in and not typed in, as was the 
case with the other enclosures and in the February 2008 notice 
letter.  After the receipt of the latter, he provided the 
requested information.

Although the June 2004 letter noted that report of the enclosure 
of VA Form 21-686c was made by handwritten notation, such a 
notation made by the RO still indicates its inclusion with the 
notice.  The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that the law presumes the 
regularity of the administrative process.  See Marsh v. 
Nicholson, 19 Vet. App. 381, 385 (2005); Crain v. Principi, 17 
Vet. App. 182, 186 (2003).  The Board notes that this situation 
could have arisen where the RO noticed that it had forgotten to 
type in the inclusion of that document and corrected the mistake 
by hand rather than create new documents.  The Board also notes 
that the notice letter itself indicates that the RO was aware of 
the benefit of including such information and had elsewhere noted 
the inclusion of that information.  The notice stated that 
veterans with a 30 percent disability rating may be entitled to 
additional compensation for a spouse and specifically stated, in 
typewritten form, that "[i]f you have eligible dependents 
complete the enclosed VA Form 21-686c."  

In addition to providing the Veteran with a VA Form 21-686c, the 
June 2004 letter clearly advised of his potential eligibility for 
an additional compensation allotment for his spouse and as such 
the Veteran was on notice to make additional inquiry into this 
matter as directed in the letters if he had a question.  In this 
regard, the Board notes that a phone number for questions was 
provided for the Veteran in the June 2004 letter.  

VA acknowledges that it has a general statutory obligation to 
provide outreach services to potential claimants such as the 
Veteran.  See 38 U.S.C.A. § 7722 (West 2002).  Nevertheless, 
authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" that 
the effective date of benefits cannot be earlier than the date of 
claim set forth in 38 U.S.C.A. § 5110(a), or as in this case 
pursuant to the provisions of 38 U.S.C.A. § 5110(f), prevails 
over a general outreach statute such as 38 U.S.C.A. § 7722, which 
provides that VA should inform individuals of their potential 
entitlement to VA benefits when VA is aware or reasonably should 
be aware of such potential entitlement.  See Rodriguez v. West, 
189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 
("[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 
7722 may not provide a basis for awarding retroactive benefits in 
a manner inconsistent with express statutory requirements").  
Thus, entitlement to an earlier effective date based on any 
failure by VA to inform the Veteran of potential eligibility, or 
even to provide a VA Form 686c, is not warranted.

Given the above, the law provides that the earliest effective 
date that may be assigned for the award of dependency benefits 
for the Veteran's spouse is February 15, 2008, based on proof of 
dependency provided at that time, including the spouse's social 
security number, along with a finding that the Veteran met the 
threshold disability evaluation of 30 percent at that time.  The 
increased compensation payments were started on March 1, 2008, 
the first day of the calendar month following the month in which 
the award became effective.  See 38 C.F.R. § 3.31.  Consequently, 
an effective date earlier than February 15, 2008, is not 
warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under the 
law).

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he was eligible for 
additional benefits for his dependent spouse prior to February 
15, 2008, and that he should thus be compensated.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on its application 
of this law to the pertinent facts.

Thus, the preponderance of the evidence is against an effective 
date prior to February 15, 2008 and a date of payment commencing 
on March 1, 2008 for an award of additional compensation benefits 
based on a dependent spouse.  Accordingly, for the reasons and 
bases discussed above, the Veteran's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than February 15, 2008 
for the award of dependency benefits for the Veteran's spouse is 
denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


